Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/23/2021 have been considered.  Claims 2 and 9 have been canceled and claims 14-21 have been newly added by applicant.  Claims 1, 3-8, 10-21 are currently pending.

Response to Arguments
Applicant’s arguments, see page 8, paragraph 2 - page 9, paragraph 3 of the Remarks, filed 12/23/2021, with respect to claims 1-13 have been fully considered and are persuasive in light of the amended base claims 1, 7, and 8.  The 35 U.S.C. 102(a)(2) rejection of claims 1, 5, 7-8 and 35 U.S.C. 103 rejection of claims 2-4, 6, 9-13 as set forth in the previous Office action have been withdrawn.  
Applicant’s arguments, see page 9, paragraphs 4-5 of the Remarks, filed 12/23/2021, with respect to claim 7 have been fully considered and are persuasive in light of the amended claim 7.  The 35 U.S.C. 112(f) interpretation of claim 7 as set forth in the previous Office action has been withdrawn.  

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a time providing method performed by a computer comprising:
“transmitting a message for measuring a delay time to the device and estimating, based on the message and a response to the message, the first delay time for a calculation target,
	wherein the calculation target includes one or more devices that are determined based on a number of the one or more devices,
wherein, based on the number of the one or more devices being less than a predetermined number, the calculation target includes the one or more devices,
	wherein, based on the number of the one or more devices being greater than or equal the predetermined number, the calculation target includes a set of the one or more devices into which the device is classified according to a type thereof, and
wherein estimating the generation time comprises estimating the generation time using the reception time of the data and the first delay time estimated in the estimation of the delay time” in combination with other recited elements in claim 1.

The present application also relates to a time providing apparatus, including one or more computers, comprising:
“wherein the transmission unit is configured to transmit a message for measuring a delay time to the device and estimate, based on the message and a response to the message, the first delay time for a calculation target,
wherein the calculation target includes one or more devices that are determined based on a number of the one or more devices,

wherein, based on the number of the one or more devices being greater than or equal the predetermined number, the calculation target includes a set of the one or more devices into which the device is classified according to a type thereof, and
wherein estimating the generation time comprises estimating the generation time using the reception time of the data and the first delay time estimated in the estimation of the delay time” in combination with other recited elements in claim 7.

The present application also relates to a non-transitory computer readable medium which stores a program for causing a computer to execute operations comprising:
“transmitting a message for measuring a delay time to the device and estimating, based on the message and a response to the message, the first delay time for a calculation target,
wherein the calculation target includes one or more devices that are determined based on a number of the one or more devices,
wherein, based on the number of the one or more devices being less than a predetermined number, the calculation target includes the one or more devices,
wherein, based on the number of the one or more devices being greater than or equal the predetermined number, the calculation target includes a set of the one or more devices into which the device is classified according to a type thereof, and
wherein estimating the generation time comprises estimating the generation time using the reception time of the data and the first delay time estimated in the estimation of the delay time” in combination with other recited elements in claim 8.

	A second prior art, Sim et al. (US Publication 2014/0032778 A1), teaches a master media device determines a communication delay time with each of the slave devices based on the transmission time of the measurement message and a reception time of the reply message. 
	A third prior art, Iguchi et al. (US Publication 2017/0359611 A1), teaches the NTP time of a transmission side and the NTP time of the reception side are both synchronized with a NTP server.

	However, Shirasuka, Sim, and Iguchi, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471